DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Woytowich in view of Gong et al.
Woytowich discloses a coolant heater comprising:  a heating element 30 for heating coolant; a controller 26 for controlling the heating element; a fuse 70 having a pair of terminal parts electrically connected to the controller by a cable (between 70 and 26, see Fig. 5) and blocking current supply of the heating element according to a temperature of the coolant (column 5, lines 66-68); and a fuse cover 16 formed in a form surrounding the fuse and mounted with the cable (see Figs. 1 and 2).  Woytowich does not disclose the fuse being a temperature fuse.  Gong teaches a heating device comprising temperature fuse which shuts off the device when a temperature of the device exceeds a threshold value.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Woytowich by replacing the fuse with a temperature fuse as taught by Gong et al. since the controller already senses the coolant temperature to control current supply of the heating element to protect the device from overheating.
Allowable Subject Matter
s 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Okutoh et al. and King are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763